                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TENNESSEE
                           AT KNOXVILLE


  Annetta Lasaune Thornton,               )
                                          )
                    Plaintiff,            )   No.: 3:19-cv-00060-JEL-DCP
                                          )
  v.                                      )        Hon. Judith E. Levy
                                          )
  Sheriff Justin Edwards, et al.,         )
                                          )
                    Defendants.           )



    OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
    FOR SUMMARY JUDGMENT ON ALL REMAINING COUNTS
       AND DISMISSING THE CASE WITH PREJUDICE [22]

       In an opinion and order issued on August 5, 2020, this Court

  granted summary judgment in favor of Defendants Stooksbury, Walker,

  Wadsworth, and Roane County. (ECF No. 41.) These Defendants were

  dismissed with prejudice on all counts. (Id.)

       The only claims remaining after the Court’s August 5, 2020 order

  are Plaintiff’s claims against Defendant officers Edwards and Bruglio

  under the United States Constitution, the Tennessee Constitution, and

  Tennessee statutory claims.




Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 1 of 18 PageID #: 229
       The Court ordered Defendants to produce badge-camera video of

  the encounter that underlies this case. (Id. at PageID.225–226.)

  Defendants did so. (ECF No. 42.)

        The Court has now carefully reviewed the badge-camera video and

  grants summary judgment in favor of Defendants Edwards and Bruglio

  on all remaining counts for the reasons set forth below. The case is

  dismissed with prejudice.

       I.    Background

       The background of this case was adequately set forth in the light

  most favorable to pro se Plaintiff Annetta Lashaune Thornton in the

  Court’s August 5, 2020 opinion and order and is fully adopted here. (ECF

  No. 41.)

       The Court has reviewed the badge-camera video produced by

  Defendants, which is consistent with the description of the incident in

  Defendants Edwards and Bruglio’s declarations attached to their motion

  for summary judgment. (ECF No. 22-2, PageID.92–94; ECF No. 22-3,

  PageID.95–96.) On summary judgment, “where the police dash-cam

  video[s] ... depict[ ] all of the genuinely disputed facts,” Standifer v.

  Lacon, 587 F. App’x 919, 920 (6th Cir. 2014)—we “view [ ] the facts in the


                                       2

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 2 of 18 PageID #: 230
  light depicted by the videotape[s].” Scott v. Harris, 550 U.S. 372, 381

  (2007); and see Rudlaff v. Gillispie, 791 F.3d 638, 639 (6th Cir. 2015).

       The following additional facts have been obtained by viewing the

  video badge-camera footage:

       The incident at issue occurred while Plaintiff was visibly

  intoxicated. There is over one hour of footage from Bruglio and Edwards’

  badge-cameras demonstrating that the officers repeatedly attempted to

  obtain information from Plaintiff and her companion. Both were in the

  victim’s home while he was locked out, and the officers were investigating

  whether a robbery or assault had taken place.

       At about the 35 minute mark in the video, Bruglio calmly and

  slowly checked the tightness of Plaintiff’s handcuffs. Plaintiff berated the

  Defendants and called them liars. Once Plaintiff’s handcuffs were

  adjusted, she asked Defendants where her phone was located, and

  continued shouting at them that they were “lying.”

       Next, although handcuffed, Plaintiff moved toward a nearby table,

  picked up her phone behind her back, looked at the Defendants, and said,

  “I’ve got my goddamn phone, mother fucker. Right up behind my mother

  fucking back.” (Bruglio Badge-Camera Video, at 37:00.) Her speech is


                                       3

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 3 of 18 PageID #: 231
  unclear and slurred, but she appeared taunt the officers when she said,

  “you’re not going to get my phone now, are you?” She shouted obscenities

  at the officers. Defendant Bruglio attempted to take the phone out of

  Plaintiff’s hands, but she lurched away quickly. Defendant Edwards

  approached her to take the phone out of her hands, and within seconds,

  both Defendant Edwards and Plaintiff fell to the ground. (Id. at 37:20–

  24.) It appeared from the video that the force of Plaintiff’s movement

  while moving away from Bruglio, and her imbalance from intoxication,

  largely contributed to her fall.

       At this point while on the ground, Plaintiff is temporarily not visible

  on Defendant Bruglio’s camera footage, and Defendant Edwards’ camera

  footage is dark (presumably, because the light was covered by his own

  body in the fall). Plaintiff can be heard yelling, “yeah, yeah,” repeatedly

  while an unknown officer indicated that she was kicking her legs while

  on the ground.

       On Defendant Edwards’ camera footage, he can be seen quickly

  picking up the phone that had fallen, and standing up. Plaintiff then

  stated that Defendant Edwards broke her arm. The officers, including

  Defendant Edwards, helped Plaintiff stand up again while she continued


                                       4

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 4 of 18 PageID #: 232
  shouting at them. The officers told her to relax, and none raised their

  voices. Plaintiff’s face can be seen with blood on it.

               II.   Legal Standard

       Summary judgment is proper when “the movant shows that there

  is no genuine dispute as to any material fact and the movant is entitled

  to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

  grant summary judgment if “the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.” Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

  facts, and any inferences that may be drawn from the facts in the light

  most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

  Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

  Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

       III. Analysis

       A. Tennessee Constitutional Claims

       Plaintiff’s complaint includes claims under the Tennessee

  Constitution. However, Tennessee law does not allow a private right of

  action under the Tennessee Constitution. The Sixth Circuit has

  explained:


                                        5

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 5 of 18 PageID #: 233
       The plaintiff can state no claim of a state constitutional
       violation in this case because Tennessee does not recognize a
       private cause of action for violations of the Tennessee
       Constitution. See Lee v. Ladd, 834 S.W.2d 323 (Tenn. Ct.
       App.), appeal denied, (Tenn. 1992). There, the Tennessee
       Court of Appeals, searching for authority to support or refute
       the plaintiff's claim of an implied cause of action for violations
       by a local police officer of her civil rights under the Tennessee
       Constitution, stated:

             We have held ... that we know of no authority for the
             recovery of damages for a violation of the Tennessee
             Constitution by a state officer. See Bennett v. Horne,
             1989 WL 86555 (No. 89–31–II, Tenn. Ct. App. ... August
             2, 1989). So far as we are able to determine, the
             Tennessee courts have not extended the rationale of
             Bivens [v. Six Unknown Named Agents of Federal
             Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29
             L.Ed.2d 619 (1971)] to give a state cause of action
             against a police officer for violating a person’s civil
             rights.

  Cline v. Rogers, 87 F.3d 176, 179–180 (6th Cir. 1996) (quoting Lee, 834

  S.W.2d at 325.) Accordingly, Plaintiff’s claims under the Tennessee

  Constitution are dismissed.

       B.    United States Constitutional Claims

       Plaintiff’s claims under the Fourth, Fifth, and Fourteenth

  Amendments to United States Constitution are also dismissed.



                                       6

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 6 of 18 PageID #: 234
       First, the Fifth Amendment provides that “[n]o person shall be . . .

  deprived of life, liberty, or property, without due process of law. . .” The

  Supreme Court has held that “the Due Process Clause of the Fifth

  Amendment forbids the Federal Government to deny equal protection of

  the laws.” Davis v. Passman, 442 U.S. 228, 236 (1979) (citations omitted)

  (emphasis added). In this case, there are no allegations involving any

  actions by the federal government. Accordingly, Plaintiff’s Fifth

  Amendment claims are dismissed.

       As to her Fourteenth and Fourth Amendment claims, there is no

  private right of action under the Constitution for violations of these

  amendments. Rather, lawsuits by private individuals seeking to enforce

  their federal constitutional rights under the Fourteenth and Fourth

  Amendments must invoke 42 U.S.C. § 1983. Plaintiff did not invoke §

  1983 here.

       However, rather than dismiss her claims outright, Plaintiff’s

  complaint will be construed liberally as though she had invoked § 1983

  because she is self-represented. See Erickson v. Pardus, 551 U.S. 89, 94

  (2007) (“A document filed pro se is to be liberally construed[.]” (internal

  quotations omitted)); and see Williams v. Curtis, 631 F.3d 380, 383 (6th


                                       7

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 7 of 18 PageID #: 235
  Cir. 2011) (liberally construing pro se complaint). Even under this more

  liberal standard, Plaintiff’s constitutional claims fail.

             1.     Fourteenth Amendment Claims

       Plaintiff asserts violations of the Fourteenth Amendment. The

  Supreme Court has held that there are three protections guaranteed by

  the Due Process clause of the Fourteenth Amendment: (1) actions

  alleging a state official’s violation of rights guaranteed in the Bill of

  Rights; (2) actions alleging that a government action was arbitrary or

  wrongful, regardless of the fairness of the process used to implement the

  action, and (3) actions alleging a violation of the guarantee of fair

  procedure. See Zinermon v. Burch, 494 U.S. 113 (1990).

       Plaintiff does not specify which of the three recognized types of

  Fourteenth Amendment violations she claims here. A very liberal

  reading of her complaint indicates that she perhaps brings a procedural

  fairness claim for the officers’ actions depriving her of her phone during

  the incident. Claims such as this require that a plaintiff show that there

  is not an adequate state-law remedy for her claim before she seeks a

  federal remedy:

       Section 1983 was not meant to supply an exclusive federal
       remedy for every alleged wrong committed by state officials.
                                        8

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 8 of 18 PageID #: 236
        Rather, the statute is a remedy for only those wrongs which
        offend the Constitution’s prohibition against property
        deprivations without procedural due process. Thus we hold
        that in section 1983 damage suits claiming the deprivation of
        a property interest without procedural due process of law, the
        plaintiff must plead and prove that state remedies for
        redressing the wrong are inadequate. In a procedural due
        process case under section 1983, the plaintiff must attack the
        state’s corrective procedure as well as the substantive wrong.
        In the instant case the plaintiff has neither alleged nor shown
        any significant deficiency in the state’s remedies.

  Vicory v. Walton,721 F.2d 1062, 1065–66 (6th Cir. 1983). Plaintiff has not

  done so here. Accordingly, her Fourteenth Amendment claims fail.

  Plaintiff’s Fourteenth Amendment claims are dismissed.

        2.     Fourth Amendment Claims

        Plaintiff also alleges violations of her Fourth Amendment right to

  be free from (1) unreasonable searches and seizures, (2) false arrest, and

  (3) excessive force. Specifically, she cites to Defendants’ “seizing

  Plaintiff’s cell phone without a warrant and without probable cause,”

  “arresting and imprisoning Plaintiff without probable cause and for

  tampering with evidence1,” and “using unreasonable and excessive [sic]



        1 It is unclear whether Plaintiff is arguing that Defendants tampered with
  evidence, or whether she is arguing against the charges that she tampered with
  evidence. Either way, the Court cannot discern what she is alleging and dismisses it.
                                           9

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 9 of 18 PageID #: 237
  during the arrest and imprisonment of Plaintiff.” (ECF No. 1 PageID.7–

  8.)

              a) Plaintiff’s Burden

        Defendants have asserted qualified immunity as a defense.

  Qualified immunity protects government officials “from liability where

  [they] reasonably misjudged the legal standard.” Ashford v. Raby, 951

  F.3d 798, 801 (6th Cir. 2020) (quoting Weinmann v. McClone, 787 F.3d

  444, 340 (7th Cir. 2015)). When, as here, a government official raises the

  defense of qualified immunity, the plaintiff has the burden of

  demonstrating that the defendant is not entitled to that defense.

  Livermore v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007). Here, Plaintiff’s

  submission in response to Defendants’ motion does not address their

  entitlement to qualified immunity. Accordingly, Defendants’ motion is

  granted because Plaintiff fails to meet her burden.

        Even so, Defendants did not violate Plaintiff’s constitutional rights.

  Each claim is deficient for the reasons set forth below.

              b) Qualified Immunity Standard

        Courts analyze whether officers are entitled to qualified immunity

  using two steps: 1) whether the defendant violated a constitutional right;


                                       10

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 10 of 18 PageID #: 238
  and 2) whether that constitutional right was clearly established at the

  time of the alleged violation. Wright v. City of Euclid, Ohio, 962 F.3d 852,

  864 (6th Cir. 2020).

        “For this [second] prong of the qualified immunity analysis, [courts]

  are not to define clearly established law at a high level of generality.” Id.

  at 869, citing Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). However,

  courts must still examine “whether the contours of the plaintiff’s

  constitutional rights were sufficiently defined to give a reasonable officer

  fair warning that the conduct at issue was unconstitutional.” Id. at 869

  (citing Brown v. Chapman, 814 F.3d 447, 461 (6th Cir. 2016)). “Fair

  warning” does not mean that “an official action is protected by qualified

  immunity unless the very action in question has previously been held

  unlawful, but it is to say that in light of pre-existing law the unlawfulness

  must be apparent.” Id.

         For the reasons set forth below, the Court need not reach the

  “clearly established” prong, because Defendants did not violate Plaintiff’s

  constitutional rights. Accordingly, the claims are barred by qualified

  immunity.

                    i. Seizure of phone


                                       11

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 11 of 18 PageID #: 239
        First, regarding the seizure of her phone, Defendants had probable

  cause to seize the item. One exception to the warrant requirement is

  when, “the exigencies of the situation make the needs of law enforcement

  so compelling that a warrantless search is objectively reasonable under

  the Fourth Amendment.” Kentucky v. King, 563 U.S. 452, 460 (2011). One

  recognized exigency exception is to prevent the destruction of evidence:

  “[W]hat is relevant here—the need “to prevent the imminent destruction

  of evidence” has long been recognized as a sufficient justification for a

  warrantless search. Id. (citations omitted).

        Defendants were investigating a reported burglary and assault.

  Plaintiff was inside the victim’s home, which was not her home. The video

  evidence demonstrates that the information she was giving officers as an

  explanation for her presence in the victim’s home was difficult to

  understand and confusing, likely due to her intoxication. From what can

  be discerned, Plaintiff said she was invited to be in the home. She stated

  she had proof of her invitation on her phone. Then, while handcuffed, she

  grabbed the phone. Then, she became argumentative and seemed to

  taunt the officers that she had the evidence in her hands. Defendants

  Bruglio and Edwards’ attempts, and success in, taking Plaintiff’s phone


                                       12

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 12 of 18 PageID #: 240
  was reasonable under these circumstances, as it was reasonable to

  believe that Plaintiff, if permitted to keep her phone while handcuffed,

  may have destroyed or tampered with the evidence. Accordingly,

  probable cause existed to seize Plaintiff’s phone and Defendants did not

  violate her constitutional rights in so doing.

                    ii. Arrest

        Next, Plaintiff argues that her arrest and imprisonment were

  unlawful. Probable cause is required to support an arrest under the

  Fourth Amendment. Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001), cert.

  denied, 537 U.S. 819 (2002). “[F]or a wrongful arrest claim to succeed

  under § 1983, a plaintiff must prove that the police lacked probable

  cause.” Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002) (citing

  Painter v. Robertson, 185 F.3d 557, 569 (6th Cir. 1999)). “Probable cause

  exists where there is a fair probability that the individual to be arrested

  has either committed or intends to commit a crime.” Id., 291 F.3d at 872.

  “Probable cause is assessed from the perspective of a reasonable officer

  on the scene rather than the 20/20 hindsight, and thus, probable cause

  determinations involve an examination of all facts and circumstances

  within an officer's knowledge at the time of the arrest.” Klein, supra, 275


                                       13

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 13 of 18 PageID #: 241
  F.3d at 550 (citing Kostrzewa v. City of Troy, 247 F.3d 633, 639 (6th Cir.

  2001)).

        Defendants state in their brief that Plaintiff was arrested for

  “tampering with or fabricating evidence based on her actions and

  information known to the officers at the time.” (ECF No. 23, PageID.112.)

  Under Tenn. Code Ann. § 39-16-503, it is unlawful for any person,

  knowing that an investigation or official proceeding is pending or in

  progress, to:

        (1) Alter, destroy, or conceal any record, document or thing
        with intent to impair its verity, legibility, or availability as
        evidence in the investigation or official proceeding; . . .

  Id. Here, Defendants had probable cause to believe that Plaintiff was

  acting in violation of § 39-16-503.

        As set forth above, given the nature of Defendants’ investigation

  and Plaintiff’s demeanor during the investigation, Defendants were

  investigating a reported burglary and assault. She was handcuffed at

  that point. But Plaintiff does not challenge the handcuffing at that stage.

  Rather, she challenges her arrest for tampering with and fabricating

  evidence. When she became argumentative and taunted the officers that

  she had the evidence in her hands, it was reasonable for the officers to

                                        14

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 14 of 18 PageID #: 242
  believe that she was attempting to conceal or destroy this evidence, and

  therefore, officers had probable cause to arrest her. Accordingly, there

  was no constitutional violation.

                    iii. Excessive Force

        Third, Plaintiff argues that Defendants used excessive force against

  her. The Fourth Amendment protects individuals from excessive force “in

  the context of an arrest or investigatory stop. . .” Graham v. Connor, 490

  U.S. 386, 294 (1989). In cases of excessive force involving a takedown, the

  Court must apply an “an objective reasonableness test, looking to the

  reasonableness of the force in light of the totality of the circumstances

  confronting the defendants, and not to the underlying intent or

  motivation of the defendants.” Dunigan v. Noble, 390 F.3d 486, 493 (6th

  Cir. 2004); see also Graham v. Connor, 490 U.S. 386, 396–97 (1989).

        There is a three-factor test for this analysis: “[ (1) ] the severity of

  the crime at issue, [ (2) ] whether the suspect poses an immediate threat

  to the safety of the officers or others, and [ (3) ] whether he is actively

  resisting arrest or attempting to evade arrest by flight.” Burgess v.

  Fischer, 735 F.3d 462, 472–73 (6th Cir. 2013) (citing Martin v. City of

  Broadview Heights, 712 F.3d 951, 958 (6th Cir. 2013)). Further, “[t]hese


                                       15

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 15 of 18 PageID #: 243
  factors are assessed from the perspective of a reasonable officer on the

  scene making a split-second judgment under tense, uncertain, and

  rapidly evolving circumstances without the advantage of 20/20

  hindsight.” Id. at 473 (citing Graham, 490 U.S. at 396–97).

        Here, the video evidence shows that Plaintiff and Defendant

  Edwards’ fall to the ground was not a takedown and Defendant Edwards

  did not use excessive force against her. Rather, Defendant Edwards

  reached for Plaintiff after she lurched away from Defendant Bruglio and

  then they both fell. Defendants did not raise their voices during the

  encounter. Nothing in the video suggests that Defendant Edwards was

  acting aggressively. Indeed, in the over thirty minutes of interviewing

  Plaintiff and her companion, Defendants, including Edwards, remained

  remarkably patient even as both women were clearly intoxicated,

  nonsensical, belligerent, and failing to answer Defendants’ questions.

  There is nothing in the video to indicate that when Defendant Edwards

  and Plaintiff fell on the floor, it constituted a takedown or other use of

  excessive force. Accordingly, there was no constitutional violation.

              c) Conclusion




                                       16

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 16 of 18 PageID #: 244
        In sum, qualified immunity shields Defendants Edwards and

  Bruglio from Plaintiff’s lawsuit because there was no constitutional

  violation. Accordingly, summary judgment is granted in favor of

  Defendants, and Plaintiff’s claims under the Fourth Amendment are

  dismissed.

        C. State-Law Claims

        Plaintiff also brings state-law claims for 1) false arrest and

  imprisonment; and 2) assault and battery.

        As to her false arrest claim, false arrest and imprisonment is

  defined under Tennessee law as “(1) the detention or restraint of one

  against his will and (2) the unlawfulness of such detention or restraint.”

  Coffee v. Peterbilt of Nashville, Inc., 795 S.W.2d 656, 659 (Tenn. 1990).

  For the reasons set forth above, Plaintiff’s detention was not unlawful.

  Accordingly, summary judgment on her false arrest and imprisonment

  claim is granted in favor of Defendants.

        As to her assault and battery claim, the Court’s conclusions on

  Plaintiff’s Fourth Amendment claim apply to her state-law claim for

  assault and battery:

        The tort of assault is defined as “any act tending to do corporal
        injury to another, accompanied with such circumstances as
                                       17

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 17 of 18 PageID #: 245
        denote at the time an intention, coupled with the present
        ability, of using actual violence against the person.”
        Thompson v. Williamson County, 965 F. Supp. 1026, 1037
        (M.D. Tenn. 1997). A battery is “an intentional act that causes
        an unpermitted, harmful, offensive bodily conduct.” Cary v.
        Arrowsmith, 777 S.W.2d 8, 21 (Tenn. Ct. App. 1989).

        Whether sued under an assault or battery claim, an officer
        has the privilege to use as much force as necessary to execute
        an arrest or reasonable seizure. City of Mason v. Banks, 581
        S.W.2d 621, 626 (Tenn. 1979). The analysis for 42 U.S.C. §
        1983 claims for excessive force applies to Tennessee state-law
        claims for assault and battery. Griffin v. Hardrick, 604 F.3d
        949, 956-–957 (6th Cir. 2010).

   (ECF No. 23, PageID.17–18.) Accordingly, Defendants’ motion for

  summary judgment on Plaintiff’s assault and battery claim is granted.

        IV.   Conclusion

        In conclusion, summary judgment is GRANTED in favor of

  Defendants. Plaintiff’s case is DISMISSED WITH PREJUDICE.

        SO ORDERED.

  Dated: November 13, 2020           s/Judith E. Levy
  Ann Arbor, Michigan                JUDITH E. LEVY
                                     UNITED STATES DISTRICT JUDGE
                                     SITTING BY SPECIAL
                                     DESIGNATION




                                       18

Case 3:19-cv-00060-JEL-DCP Document 43 Filed 11/13/20 Page 18 of 18 PageID #: 246
